Judgment reversed on the law and facts and a new trial granted, without costs, on the ground that the finding of cruel and inhuman treatment of the plaintiff by defendant is against the weight of evidence. All concur, except Crosby, P. J., and Taylor, J., who dissent and vote for affirmance. (The judgment awards plaintiff a decree of separation on the ground of cruel and inhuman treatment together with alimony in a separation action.) Present — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.